PER CURIAM.
Appellant seeks reversal of his conviction, pursuant to a jury verdict, of two counts of attempted first degree murder, for which he was sentenced to two concurrent fifteen year terms in the state penitentiary.
It is appellant’s contention that the trial court erred in its charge to the jury on self-defense. We have carefully considered this contention in the light of the record and briefs on appeal and have concluded that no error has been demonstrated. See Olive v. State, 131 Fla. 548, 179 So. 811 (1938); Stanley v. State, 357 So.2d 1031 (Fla. 3d DCA), cert. denied, 364 So.2d 891 (Fla.1978); Waters v. State, 298 So.2d 208 (Fla. 2d DCA 1974); Yanks v. State, 261 So.2d 533 (Fla. 3d DCA), cert. denied, 266 So.2d 673 (Fla.1972); Mathews v. State, 221 So.2d 431 (Fla. 2d DCA 1969). Therefore, the conviction and sentences are affirmed.
Affirmed.